DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/27/2022 is acknowledged. Regarding the Office action mailed 05/26/2022, the rejection of claim 8 under 35 USC 112(d) is moot with the cancellation of claim 8. Following an updated search, new grounds of rejection are set forth below. This Office action is NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 16-19, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (WO 2020/037065, cited on IDS of 11/02/2020).
The applied reference has a common applicant and/or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Chang disclosed:
A composition comprising: a plurality of cellular component-binding reagents 
Paragraph 0058: “…contacting a plurality of protein-binding aptamers with a plurality of cells comprising a plurality of protein targets…”.
Paragraph 0367: “…contacting a plurality of cellular component-binding aptamers (e.g., aptamers 804 described with reference to FIGS. 8A-8E and 9) with a plurality of cells (such as the cell 816 described with reference to FIG. 8B) comprising a plurality of cellular component targets (such as the cell 816 described with reference to FIG. 8B)…”.
each associated with a cellular component-binding reagent specific oligonucleotide 
Paragraph 0058: “…wherein each of the plurality of protein-binding aptamers comprises an aptamer specific oligonucleotide…”. 
Paragraph 0367: “…wherein each of the plurality of cellular component-binding aptamers comprises an aptamer specific oligonucleotide…”. 
comprising a unique identifier sequence for the cellular component-binding reagent, 
Paragraph 0058: “…comprising a unique identifier sequence for the cellular component-binding aptamer…”.
Paragraph 0367: “…comprising a unique identifier sequence (e.g., the aptamer identifier or barcode 804i described with reference to FIGS. 8C and 9) for the cellular component-binding aptamer…”.
wherein the cellular component-binding reagent is capable of specifically binding to at least one of a plurality of cellular component targets, 
Paragraph 0058: “…and wherein the protein-binding aptamer is capable of specifically binding to at least one of the plurality of protein targets…”.
Paragraph 0367: “…and wherein the cellular component-binding aptamer is capable of specifically binding to at least one of the plurality of cellular component targets…”.
and wherein the cellular component-binding reagent specific oligonucleotide comprises an alignment sequence adjacent to a poly(dA) region
Figure 9 and paragraph 0363: “In some embodiments, the aptamer 804 is a single polynucleotide that contains an aptamer target binding region 804t (that is capable of binding to a cellular component target of the aptamer), a universal primer binding site 804h (e.g., a PCR handle, a complete or partial Illumina R2 and/or P7 sequence), an identifier sequence 804i (also referred to herein as an aptamer barcode), and a poly(dA) tail 804a (See FIGS. 8C and 9) to enable the capturing and amplification of the aptamer using a single-cell 3’ RNA sequencing platform (e.g., BD Rhapsody™). In some embodiments, there is a plurality of nucleotides 804b between the aptamer barcode and the poly(dA) for aligning the poly(dA) tail to the oligo(dT) sequence of a barcode (referred to herein as an alignment sequence).”
Regarding claim 9, Chang disclosed:
wherein the alignment sequence is two or more nucleotides in length
Paragraph 0380: “The length of the alignment sequence can be different in different implementations. In some embodiments, the length of the alignment sequence can be, or can be about, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, or a number or a range between any two of these values.”
Regarding claim 10, Chang disclosed:
wherein the alignment sequence comprises a guanine, a cytosine, a thymine, a uracil, or a combination thereof
Paragraph 0379: “The alignment sequence can comprise a guanine, a cytosine, a thymine, a uracil, or a combination thereof.”
Regarding claim 11, Chang disclosed:
wherein the alignment sequence comprises a poly(dT) sequence, a poly(dG) sequence, a poly(dC) sequence, a poly(dU) sequence, or a combination thereof
Paragraph 0379: “The alignment sequence can comprise a poly(dT) region, a poly(dG) region, a poly(dC) region, a poly(dU) region, or a combination thereof.”
Regarding claim 12, Chang disclosed:
wherein the alignment sequence is 5' to the poly(dA) region
Paragraph 0060: “In some embodiments, the aptamer specific oligonucleotide and the aptamer form a single polynucleotide. The aptamer can be 5’ to the aptamer specific oligonucleotide in the single polynucleotide. The aptamer can be 3’ to the aptamer specific oligonucleotide in the single polynucleotide.” Given that Chang disclosed the aptamer (in Fig. 9, 804t) could be 5’ or 3’ to the aptamer specific oligonucleotide (in Fig. 9, 804i), it follows that the alignment sequence (in Fig. 9, 804b) could be either 5’ or 3’ of the poly(dA) region (in Fig. 9, 804a); see paragraph 0363.
Regarding claim 22, Chang disclosed:
wherein the cellular component-binding reagent specific oligonucleotide comprises one or more of:(a) a first molecular label sequence; (b) a linker, wherein the cellular component-binding reagent specific oligonucleotide is associated with the cellular component-binding reagent through the linker; and-4-Application No.: 16/747,737 Filing Date:January 21, 2020(c) the sequence of a first universal primer, a complementary sequence thereof, a partial sequence thereof, or a combination thereof
See, e.g., paragraph 0463, which disclosed: “In some embodiments, the sample indexing oligonucleotide comprises a molecular label sequence, a poly(dA) region, or a combination thereof.”
See, e.g., paragraph 0262, which disclosed: “The binding reagent oligonucleotide can be conjugated to the cellular component binding reagent, for example, through a linker.”
See, e.g., paragraph 0363 and Fig. 9, which disclosed a universal primer binding site.
Regarding claim 2, Chang disclosed:
wherein the first molecular label sequence is 2-20 nucleotides in length
See, e.g., paragraph 0463: “The molecular label sequence can be 2-20 nucleotides in length.”
Regarding claim 3, Chang disclosed:
wherein the first molecular label sequences of at least two cellular component-binding reagent specific oligonucleotides are different, and wherein the unique identifier sequences of the at least two cellular component-binding reagent specific oligonucleotides are identical
See paragraph 0302 (emphasis provided): “In some embodiments, the methods disclosed herein comprise determining the number or presence of unique molecular label sequences for each unique identifier, each nucleic acid target molecule, and/or each binding reagent oligonucleotides (e.g., antibody oligonucleotides). For example, the sequencing reads can be used to determine the number of unique molecular label sequences for each unique identifier, each nucleic acid target molecule, and/or each binding reagent oligonucleotide.”
See paragraph 0303 (emphasis provided): “In some embodiments, the number of unique molecular label sequences for each unique identifier, each nucleic acid target molecule, and/or each binding reagent oligonucleotide indicates the quantity of each cellular component target (e.g., an antigen target or a protein target) and/or each nucleic acid target molecule in the sample.”
This implicitly discloses that there are cellular component-binding reagent specific oligonucleotides having the same unique identifier, but different molecular label sequences.
Regarding claim 4, Chang disclosed:
wherein the first molecular label sequences of at least two cellular component-binding reagent specific oligonucleotides are different, and wherein the unique identifier sequences of the at least two cellular component-binding reagent specific oligonucleotides are different
See paragraph 0298 and Fig. 6 (emphasis provided): “FIG. 6 shows a schematic illustration of an exemplary method of simultaneous quantitative analysis of both nucleic acid targets and other cellular component targets (e.g., proteins) in single cells. In some embodiments, a plurality of compositions 605, 605b, 605c, etc., each comprising a cellular component binding reagent, such as an antibody, is provided. Different cellular component binding reagents, such as antibodies, which bind to different cellular component targets are conjugated with different unique identifiers.”
See paragraph 0303 (emphasis provided): “In some embodiments, the number of unique molecular label sequences for each unique identifier, each nucleic acid target molecule, and/or each binding reagent oligonucleotide indicates the quantity of each cellular component target (e.g., an antigen target or a protein target) and/or each nucleic acid target molecule in the sample.”
In combination, paragraphs 0298 and 0303 implicitly disclose that there are at least two cellular component-binding reagents having different unique identifier sequences as well as different molecular label sequences.
Regarding claim 5, Chang disclosed:
wherein the first universal primer is 5-50 nucleotides in length
Paragraph 0023: “The universal primer can be 5-50 nucleotides in length.”
Regarding claim 6, Chang disclosed:
wherein the first universal primer comprises an amplification primer, a sequencing primer, or a combination thereof
Paragraph 0023: “The universal primer can comprise an amplification primer, a sequencing primer, or a combination thereof.”
Regarding claim 7, Chang disclosed:
wherein the sequencing primer comprises a P7 sequencing primer
Paragraph 0363 and Fig. 9: “…a universal primer binding site 804h (e.g., a PCR handle, a complete or partial Illumina R2 and/or P7 sequence)…”.
Regarding claim 16, Chang disclosed:
A method for measuring cellular component expression in cells, comprising: 
See, e.g. paragraph 0058: “…a method for measuring protein expression in cells…”.
contacting a plurality of cellular component-binding reagents with a plurality of cells comprising a plurality of cellular component targets, 
See, e.g. paragraph 0058: “…contacting a plurality of protein-binding aptamers with a plurality of cells comprising a plurality of protein targets…”.
wherein each of the plurality of cellular component-binding reagents comprises a cellular component-binding reagent specific oligonucleotide 
See, e.g. paragraph 0058: “…wherein each of the plurality of protein-binding aptamers comprises an aptamer specific oligonucleotide…”.
comprising a unique identifier sequence for the cellular component-binding reagent, 
See, e.g. paragraph 0058: “…comprising a unique identifier sequence for the cellular component-binding aptamer…”.
and wherein the cellular component-binding reagent is capable of specifically binding to at least one of the plurality of cellular component targets, 
See, e.g., paragraph 0058: “…wherein the protein-binding aptamer is capable of specifically binding to at least one of the plurality of protein targets…”.
and wherein the cellular component-binding reagent specific oligonucleotide comprises an alignment sequence adjacent to a poly(dA) region; 
See, e.g., paragraph 0070: “In some embodiments, the aptamer specific oligonucleotide comprises an alignment sequence adjacent to the poly(dA) region.”
extending barcodes hybridized to the cellular component-binding reagent specific oligonucleotides, or products thereof, to produce a plurality of labeled nucleic acids, 
See, e.g., paragraph 0058: “…contacting a barcoding particle with the aptamer specific oligonucleotides, wherein the barcoding particle comprises a plurality of oligonucleotide probes each comprising a target binding region and a barcode sequence selected from a diverse set of unique barcode sequences; extending oligonucleotide probes hybridized to the aptamer specific oligonucleotides to produce a plurality of labeled nucleic acids…”.
wherein each of the labeled nucleic acid comprises a unique identifier sequence, or a complementary sequence thereof, 
See, e.g., paragraph 0058: “…wherein each of the labeled nucleic acid comprises a unique identifier sequence, or a complementary sequence thereof…”.
and a first molecular label sequence, or a complementary sequence thereof, 
See, e.g., paragraph 0058: “…wherein the barcoding particle comprises a plurality of oligonucleotide probes each comprising a target binding region and a barcode sequence selected from a diverse set of unique barcode sequences…”; such a barcode selected from a diverse set of unique barcode sequences constitutes a “molecular label sequence”.
and obtaining sequence information of the plurality of labeled nucleic acids, a complementary sequence thereof, or a portion thereof to determine the number of copies of at least one cellular component target of the plurality of cellular component targets in one or more of the plurality of cells
See, e.g., paragraph 0058: “…obtaining sequence information of the plurality of labeled nucleic acids or a portion thereof to determine the quantity of one or more of the plurality of protein targets in one or more of the plurality of cells.”
Regarding claim 17, Chang disclosed:
comprising prior to extending barcodes: partitioning the plurality of cells associated with the plurality of cellular component-binding reagents to a plurality of partitions, 
See, e.g., paragraph 0058: “…partitioning the plurality of cells associated with the plurality of protein-binding aptamers to a plurality of partitions…”.
wherein a partition of the plurality of partitions comprises a single cell from the plurality of cells associated with the cellular component-binding reagents; 
See, e.g., paragraph 0058: “…wherein a partition of the plurality of partitions comprises a single cell from the plurality of cells associated with the protein-binding aptamers…”.
and in the partition comprising the single cell, contacting a barcoding particle with the cellular component-binding reagent specific oligonucleotide, 
See, e.g., paragraph 0058: “…in the partition comprising the single cell, contacting a barcoding particle with the aptamer specific oligonucleotides…”.
wherein the barcoding particle comprises a plurality of barcodes each comprising a target binding region and a first molecular label sequence, 
See, e.g., paragraph 0058: “…wherein the barcoding particle comprises a plurality of oligonucleotide probes each comprising a target binding region and a barcode sequence selected from a diverse set of unique barcode sequences…”; such a barcode selected from a diverse set of unique barcode sequences constitutes a “molecular label sequence”.
and wherein two barcodes of the plurality of barcodes comprise different first molecular label sequences
See, e.g., paragraph 0027: “In sine [sic] embodiments, a barcode of the plurality of barcodes comprises a target-binding region and a molecular label sequence, and molecular label sequences of at least two barcodes of the plurality of barcodes comprise different molecule label sequences.”
Regarding claim 19, Chang disclosed:
wherein (a) the alignment sequence comprises a guanine, a cytosine, a thymine, a uracil, or a combination thereof, (b) the alignment sequence comprises a poly(dT) sequence, a poly(dG) sequence, a poly(dC) sequence, a poly(dU) sequence, or a combination thereof, and/or (c) the alignment sequence is 5' to the poly(dA) region
Paragraph 0379: “The alignment sequence can comprise a guanine, a cytosine, a thymine, a uracil, or a combination thereof.”
Paragraph 0379: “The alignment sequence can comprise a poly(dT) region, a poly(dG) region, a poly(dC) region, a poly(dU) region, or a combination thereof.”
Paragraph 0060: “In some embodiments, the aptamer specific oligonucleotide and the aptamer form a single polynucleotide. The aptamer can be 5’ to the aptamer specific oligonucleotide in the single polynucleotide. The aptamer can be 3’ to the aptamer specific oligonucleotide in the single polynucleotide.” Given that Chang disclosed the aptamer (in Fig. 9, 804t) could be 5’ or 3’ to the aptamer specific oligonucleotide (in Fig. 9, 804i), it follows that the alignment sequence (in Fig. 9, 804b) could be either 5’ or 3’ of the poly(dA) region (in Fig. 9, 804a); see paragraph 0363.
Regarding claim 23, Chang disclosed:
wherein the cellular component-binding reagent specific oligonucleotide comprises one or more of: (a) a second molecular label sequence; (b) a linker, wherein the cellular component-binding reagent specific oligonucleotide is associated with the cellular component-binding reagent through the linker; and (c) the sequence of a first universal primer, a complementary sequence thereof, a partial sequence thereof, or a combination thereof
See, e.g., paragraph 0262, which disclosed: “The binding reagent oligonucleotide can be conjugated to the cellular component binding reagent, for example, through a linker.”
Regarding claim 18, Chang disclosed:
wherein the number of unique first molecular label sequences and/or the number of unique second molecular label sequences associated with the unique identifier sequence for the cellular component-binding reagent capable of specifically binding to the at least one cellular component target in the sequencing data indicates the number of copies of the at least one cellular component target in the one or more of the plurality of cells
See paragraph 0302 (emphasis provided): “In some embodiments, the methods disclosed herein comprise determining the number or presence of unique molecular label sequences for each unique identifier, each nucleic acid target molecule, and/or each binding reagent oligonucleotides (e.g., antibody oligonucleotides). For example, the sequencing reads can be used to determine the number of unique molecular label sequences for each unique identifier, each nucleic acid target molecule, and/or each binding reagent oligonucleotide.”


Claims 1-6, 9-10, 12-15, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoeckius (Nature Methods 14(9):865-868 (2017), cited on IDS of 07/15/2020) as evidenced by the Stoeckius Supplementary Text and Figures [online] 31 July 2017 [retrieved on 21 July 2022] retrieved from https://www.nature.com/articles/nmeth.4380?ref=https://githubhelp.com#Sec19. Note that while the IDS and the copy of the reference supplied indicates a publication date of September 2017 for the article, according to the web site, the article was published 31 July 2017.
Regarding claim 1, Stoeckius disclosed an experiment called a “species-mixing” experiment (paragraph spanning pages 2-3): “A mixed suspension of human (HeLa) and mouse (4T1) cells was incubated with a mixture of DNA-barcoded anti-mouse and anti-human CD29 antibodies. After washing to remove unbound antibodies, we performed Drop-Seq1 to investigate the concordance between species of origin of the transcripts and the ADTs [antibody-derived tags] (Fig. 1c-e, Supplementary Fig. 2a).” The “mixture of DNA-barcoded anti-mouse and anti-human CD29 antibodies” described here meets the claim limitations:
First, the mixture represents “a plurality of cellular component-binding reagents” (i.e. two different antibodies, one specific for mouse CD29 and one specific for human CD29; CD29 is a “highly expressed protein marker” (id.) and thus represents a “cellular component”). 
Second, the oligonucleotides conjugated to these antibodies are shown on page 6:

    PNG
    media_image1.png
    315
    1099
    media_image1.png
    Greyscale

The Examiner has drawn a box around the antibody-specific barcode. These barcodes are listed in Supplementary Table 2, which is provided in the Stoeckius Supplementary Text and Figures, supplied with this Office action (see barcodes indicated for CD29 Human and CD29 Mouse. Therefore, the claim 1 limitation “each associated with a cellular component-binding reagent specific oligonucleotide comprising a unique identifier sequence for the cellular component-binding reagent” is met, as these barcodes constitute the claimed “unique identifier sequences”.
Third, each of these antibodies is capable of specifically binding to at least one of a plurality of cellular component targets (i.e. each antibody binds specifically to its designated protein target, either mouse CD29 or human CD29).
Fourth, each of the oligonucleotides contains a poly(dA) region.
As for the limitation “an alignment sequence adjacent to a poly(dA) region”, it is noted that Stockius’ oligonucleotides contain a sequence “NNB” between the antibody-specific barcode and the poly(dA) region. Stockius used these as UMIs (page 6, paragraph entitled Antibody-oligo sequences; the Examiner will stipulate this stands for “unique molecular identifiers”, which can be found at the web site from which the Examiner obtained the Stoeckius Supplementary Text and Figures). However, the instant claims are directed to a composition, not a method. According to IUPAC nucleotide nomenclature, e.g. as found at https://www.bioinformatics.org/sms/iupac.html, N is any base and B is C or G or T. The claimed “alignment sequence” is not limited to any particular sequence. The instant specification states: “In some embodiments, the alignment sequence is one or more nucleotides in length.” Therefore “B” qualifies as an “alignment sequence” (Interpretation #1). Alternatively, “NB” qualifies as an alignment sequence (Interpretation #2). Alternatively, “NNB” qualifies as an alignment sequence (Interpretation #3).
Regarding claim 9, under Interpretation #2 and #3, the alignment sequence is “NB” and “NNB”, respectively.
Regarding claim 10, as noted above, “B” is C or G or T. Therefore, “B” represents a combination of C or G or T.
Regarding claim 12, the sequence “NNB” is 5’ of the poly(dA) region.
Regarding claim 22, under Interpretation #1 and #2, the sequence “NN” and “N” (i.e. the first N in the sequence NNB), respectively, qualifies as a “molecular label” sequence. In addition, Stoeckius discloses that the attachment of the oligonucleotide to the antibody comprises a 5AmMC12 (see oligonucleotides pictured above), which represents a linker. In addition, Stoeckius’ oligonucleotides comprised a universal primer (the sequence to the left of the box drawn by the Examiner around the antibody-specific barcodes).
Regarding claim 2, under Interpretation #1, the molecular label sequence is NN, and thus 2 nucleotides in length.
Regarding claim 3, in Stoeckius’ mixture there would be, among the anti-mouse CD29 antibodies (which all contain the same “unique identifier sequence”, i.e. CTTGTA) there would be, under Interpretation #1, molecular labels where NN is AA, CC, GG, TT, AC, AG, AT, CA, CG, CT, GA, GC, GC, TA, TC and TG.
Regarding claim 4, in Stoeckius’ mixture there would be anti-mouse CD29 antibodies, having the “unique identifier sequence” CTTGTA, and anti-human CD29 antibodies, having the “unique identifier sequence” CTTGTA. For each of these sets of antibodies there would be, under Interpretation #1, molecular labels where NN is AA, CC, GG, TT, AC, AG, AT, CA, CG, CT, GA, GC, GC, TA, TC and TG.
Regarding claim 5, in Stoeckius’ oligonucleotides, the length of the universal primer is 34 nucleotides (GTCTCGTGGGCTCGGAGATGTGTATAAGAGACAG).
Regarding claim 6, the 34-nucleotide sequence to the left of the boxed region shown above could be used as either an amplification primer, a sequencing primer, or both.
Regarding claims 13-15, as noted above, Stoeckius discloses that the attachment of the oligonucleotide to the antibody comprises a 5AmMC12 (see oligonucleotides pictured above), which represents a 12 carbon (C12) linker.
Regarding claim 16, Stoeckius used the sequence NNB as a UMI. While one could perform the same steps as Stoeckius and “use” the “B”, or the “NB”, or the “NNB” as an alignment sequence, this is not how Stoeckius “used” the sequence. Therefore, claims 16-19 and 23 are not subject to this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over Chang (WO 2020/037065, cited on IDS of 11/02/2020) in view of Stoeckius (Nature Methods 14(9):865-868 (2017), cited on IDS of 07/15/2020).
The applied reference has a common applicant and/or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The disclosure of Chang has been discussed in the rejection under 35 USC 102(a)(2) above. Note that Chang disclosed (e.g., paragraph 0262): “The binding reagent oligonucleotide can be conjugated to the cellular component binding reagent, for example, through a linker.” Chang did not disclose a linker comprising a carbon chain, a carbon chain comprising 2-30 carbons, or 5AmMC12.
Stoeckius disclosed a method similar to Chang, where antibodies conjugated to oligonucleotides containing a “PCR Handle”, and antibody barcode, and a polyA sequence were used to assay proteins (see Figure 1). Stoeckius’ attachment of oligonucleotides to the antibodies is explained in the “Online Methods” section (page 5), paragraph entitled “Conjugation of antibodies to DNA-barcoding oligonucleotides”. First, the antibodies were conjugated to streptavidin. The oligonucleotides were synthesized with a 5’ amine modification, allowing the oligonucleotides to be coupled to a biotin-disulfide-NHS linker (EZ Biotin S-S NHS). Then the biotinylated oligonucleotides bind to the streptavidin of the antibodies. Notably, the 5’ amine modification is shown in the oligonucleotide sequences beginning on page 6 as 5AmMC12, i.e. a 5’ amine with a 12 carbon chain.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the coupling technique of Stoeckius to attach the oligonucleotides to the antibodies when practicing the methods of Chang (who disclosed antibodies as alternative binding agents), since both Chang and Stoeckius were similar methods using binding agent-conjugated oligonucleotides to detect and quantify targets by sequencing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637